SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G* (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2 (Amendment No. 13 )* The Adams Express Company (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 006212104 13G Page 2 of 10 pages (1) Names of Reporting Persons Erik E. Bergstrom (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b) T (3) SEC Use Only (4) Citizenship or Place of Organization USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (5) Sole Voting Power 3,360,000 (6) Shared Voting Power 4,981,000 (7) Sole Dispositive Power 3,360,000 (8) Shared Dispositive Power 4,981,000 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 8,341,000 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ (11) Percent of Class Represented by Amount in Row (9) 9.2% (12) Type of Reporting Person (See Instructions) IN CUSIP No. 006212104 13G Page 3 of 10 pages (1) Names of Reporting Persons Erik E. Bergstrom Living Trust U/A Dated 12/6/74 (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b) T (3) SEC Use Only (4) Citizenship or Place of Organization California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (5) Sole Voting Power 3,360,000 (6) Shared Voting Power 0 (7) Sole Dispositive Power 3,360,000 (8) Shared Dispositive Power 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 3,360,000 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ (11) Percent of Class Represented by Amount in Row (9) 3.7% (12) Type of Reporting Person (See Instructions) OO CUSIP No. 006212104 13G Page 4 of 10 pages (1) Names of Reporting Persons Edith H. Bergstrom (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b) T (3) SEC Use Only (4) Citizenship or Place of Organization USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (5) Sole Voting Power 105,000 (6) Shared Voting Power 4,981,000 (7) Sole Dispositive Power 105,000 (8) Shared Dispositive Power 4,981,000 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 5,086,000 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ (11) Percent of Class Represented by Amount in Row (9) 5.6% (12) Type of Reporting Person (See Instructions) IN CUSIP No. 006212104 13G Page 5 of 10 pages (1) Names of Reporting Persons Edith H. Bergstrom Living Trust U/A Dated 12/6/74 (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b) T (3) SEC Use Only (4) Citizenship or Place of Organization California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (5) Sole Voting Power 105,000 (6) Shared Voting Power 0 (7) Sole Dispositive Power 105,000 (8) Shared Dispositive Power 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 105,000 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ (11) Percent of Class Represented by Amount in Row (9) 0.1% (12) Type of Reporting Person (See Instructions) OO CUSIP No. 006212104 13G Page 6 of 10 pages (1) Names of Reporting Persons Erik E. and Edith H. Bergstrom Foundation, a Charitable Trust (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) £ (b) T (3) SEC Use Only (4) Citizenship or Place of Organization California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (5) Sole Voting Power 0 (6) Shared Voting Power 4,981,000 (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 4,981,000 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 4,981,000 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ (11) Percent of Class Represented by Amount in Row (9) 5.5% (12) Type of Reporting Person (See Instructions) OO CUSIP No. 006212104 13G Page 7 of 10 pages Item 1(a). Name of Issuer: The Adams Express Company Item 1(b). Address of Issuer’s Principal Executive Offices: 7 St. Paul Street, Suite 1140 Baltimore, Maryland 21202 Item 2(a). Names of Persons Filing: Erik E. Bergstrom Erik E. Bergstrom Living Trust U/A Dated 12/6/74 Edith H. Bergstrom Edith H. Bergstrom Living Trust U/A Dated 12/6/74 Erik E. and Edith H. Bergstrom Foundation, a Charitable Trust Item 2(b). Address of Principal Business Office or, if none, Residence: The business address of ErikE. Bergstrom, ErikE. Bergstrom Living Trust U/A Dated 12/6/74, EdithH. Bergstrom and EdithH. Bergstrom Living Trust U/A Dated 12/6/74 is P.O. Box 126, Palo Alto, California 94302. The business address of the ErikE.and EdithH. Bergstrom Foundation, a Charitable Trust is P.O. Box 520, Palo Alto, California 94302. Item 2(c). Citizenship: Reference is made to Item 4 of pages 2 - 6 of this Schedule 13G (this “Schedule”), which Itemsare incorporated by reference herein. Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: CUSIP No. 006212104 13G Page 8 of 10 pages Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: ¨ (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). ¨ (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). ¨ (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). ¨ (d) Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). ¨ (e) An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); ¨ (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); ¨ (g)A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); ¨ (h) A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); ¨ (i)A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); ¨ (j) A non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J); ¨ (k)Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution on accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership. The following table specifies as of February 3, 2012 the number of shares of common stock as to which each person named in Item 2(a) has sole or shared power to vote or direct the vote or to dispose or direct the disposition, as well as the percentages such shares constitute of the common stock reported by the issuer to be outstanding as of December31, 2011. CUSIP No. 006212104 13G Page 9 of 10 pages Name 1 Sole Voting and Dispositive Power Shared Voting and Dispositive Power Aggregate Number of Shares Percentage of Outstanding
